Citation Nr: 0734209	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.

This case comes before the Board on appeal of a September 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina  

A motion to advance this case on the docket due to advanced 
age was granted by the Board in October 2007.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).

The record raises the issue of entitlement to service 
connection for tinnitus.  This issue has not been addressed 
by the RO.  Therefore, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing 
loss disability; the disability is rated as 90 percent 
disabling.

2.  The veteran is unable to obtain or maintain any form of 
substantially gainful employment consistent with his 
education and occupational background due to the effects of 
his service-connected disability.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for a TDIU.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 and Supp. 2007) or 38 C.F.R. § 3.159 (2007).  
Although the veteran has not been provided notice with 
respect to the effective-date element of his claim, that 
matter is not currently before the Board and the RO will have 
the opportunity to provide the required notice before 
deciding that matter.

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007)

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2007). 

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App.  
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. Brown, 4 Vet. App.  
361, 363 (1993).

Analysis

Service connection is currently in effect for bilateral 
hearing loss disability, with a 90 percent disability rating 
assigned, effective from October 17, 2003.  

The veteran has reported that he has a college education, was 
a restaurant owner from 1964 to 1987, has not worked since 
then, and became totally disabled in 1990.  He contends that 
no one will hire him because of the severity of his bilateral 
hearing loss disability.

The most recent evidence with respect to unemployability 
comes from a September 2004 VA treatment record pertaining to 
the veteran's hearing aid counseling and bilateral ear 
impressions following a June 2004 VA audiological 
examination.  The clinical assessment in September 2004 was 
that the veteran had a significant communication disorder due 
to hearing loss.  

A letter from a private audiologist, Robert M. Poland, dated 
in April 2003, reflects a diagnosis of asymmetrical bilateral 
severe to profound sensorineural loss of hearing, accompanied 
by significantly reduced speech discrimination bilaterally.  
Other audiological evidence, from clinicians H.A. Hartigan 
and William R. Peterson, dated in February 2004, previously 
had indicated the progressive deteriorating nature of the 
veteran's hearing loss.

In June 2004, the veteran was afforded a VA audiological 
examination, the clinical report of which informed the legal 
determination by the RO that soon thereafter that month 
granted him a near-total (i.e., 90 percent) disability rating 
for hearing loss.  At the VA examination, the veteran 
reported difficulty understanding certain voices, as well as 
difficulty understanding when background noise is present.  
He also reported currently experiencing bilateral tinnitus on 
an intermittent basis.  Upon review of pure tone audiometric 
test results, the examiner diagnosed a moderately sloping, 
profound high-frequency sensorineural hearing loss 
bilaterally.  Speech reception thresholds were found to be in 
agreement with pure tone findings.  It was also noted that 
the veteran would only repeat limited words.  Word 
recognition scores were poor at loud conversational levels.  
The audiological examiner specifically indicated that the 
veteran had great difficulty understanding the words.

The June 2004 VA audiological examiner did not specifically 
address the issue of employability.  The Board takes notice 
of the fact that a certain level of social functioning is an 
expectation in most forms of employment.  In this regard, the 
Board finds it significant that the June 2004 examiner found 
that the impact of the veteran's bilateral hearing loss 
appears to be that he has great difficulty understanding the 
words at loud conversational levels.  As the hearing aid 
counseling record, noted above, states, he has been found to 
have a significant communication disorder due to hearing 
loss.

In the Board's opinion, the evidence satisfactorily supports 
the veteran's contention that his profound hearing loss 
disability is sufficient to preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


